DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a wind turbine blade.
Group II, claim(s) 12-15, drawn to a pultrusion process.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Steven Benintendi on 2/24/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the first datum feature is substantially central with respect to the width of the pultruded strip” having a relative terminology “substantially”. The applicant’s specification fails to provide a standard to measure “substantially central”. Therefore, the claim is indefinite.
Claim 8 recites “preferably as part of a pultrusion process used to form the pultruded strip”. It is unclear if the preference narrows the scope of the claim. See MPEP 2173.05(d) Exemplary Claim Language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogde et al. (U.S. Pre-Grant Publication No. 2012/0027609), hereinafter “Ogde”. 

As per claim 1, Ogde discloses a wind turbine blade having a spar cap (230; figure 17) and a shear web system (280), the spar cap comprising a pultruded strip of fibrous reinforcing material (240; figure 15) and a first datum feature visible at a surface of the pultruded strip (elongated elements 240 of spar cap 230 forming a groove (first datum feature) to receive shear web 280; figure 17); and the shear web system comprising a second datum feature (upper and lower end surfaces of shear web 280), wherein the first datum feature of the spar cap is aligned with the second datum feature of the shear web system (the upper and lower end surfaces of shear web 280 are aligned with the groove formed by elongated elements 240; figure 17).

As per claim 3, Ogde discloses the wind turbine blade of claim 1, and further discloses wherein the shear web system comprises a web locating device attached to an inner surface of the wind turbine blade, and wherein the second datum feature is part of the web locating device (shear web 280 is a web locating device and has the upper and lower end surfaces forming the second datum feature; figure 17).

As per claim 5, Ogde discloses the wind turbine blade of claim 1, and further discloses wherein the pultruded strip has a thickness, a width and a length, the width being greater than the thickness (as shown; figure 17), and the length being greater than the width (as shown; figure 6), and wherein the first datum feature is substantially central with respect to the width of the pultruded strip (as shown; figure 17).

As per claim 6, Ogde discloses the wind turbine blade of claim 1, and further discloses wherein the spar cap is formed from a stack of pultruded strips (stack of elongated elements 240; figure 17).

As per claim 7, Ogde discloses the wind turbine blade of claim 1, and further discloses wherein the first datum feature is created in a pultrusion process to form the pultruded strip (claim 7 only recites a product-by-process and elongated elements 240 can be made from pultrusion; see MPEP 2113).

As per claim 9, Ogde discloses a method of making a wind turbine blade, the method comprising: providing a blade shell assembly including a spar cap (230; figure 17) comprising a pultruded strip of fibrous reinforcing material (240; figure 15) and a first datum feature visible at a surface of the pultruded strip (elongated elements 240 of spar cap 230 forming a groove (first datum feature) to receive shear web 280; figure 17); providing a shear web system (280) comprising a second datum feature (upper and lower end surfaces of shear web 280), aligning the second datum feature of the shear web system with the first datum feature of the spar cap such that the shear web system is located in a required position relative to the blade shell assembly (as shown; figure 17); and attaching the shear web system to the blade shell assembly in the required position (as shown; figure 17).

As per claim 10, Ogde discloses the method of claim 9, and further discloses wherein the shear web system comprises a web locating device and the second datum feature is part of the web locating device (shear web 280 is a web locating device and has the upper and lower end surfaces forming the second datum feature; figure 17), and wherein the step of attaching the shear web system to the blade shell assembly comprises attaching the web locating device to an inner surface of the blade shell assembly (the upper and lower end surfaces of shear web 280 is attached to spar cap 230 forming the inner surface of the blade shell; figure 17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odge in view of Smith et al. (U.S. Pre-Grant Publication No. 2018/0328335), hereinafter “Smith”.

As per claims 2 and 8, Ogde discloses the wind turbine blade of claim 1. Ogde does not explictly teach wherein the first datum feature comprises fibres or another material integral with the pultruded strip, wherein the fibres or other material forming the first datum feature are of a contrasting colour to the bulk of the pultruded strip (claim 2) and wherein the first datum feature is formed by marking a surface of the pultruded strip (claim 8). 
Smith is an analogous prior art in that it deals with a method of aligning shear web for installation. Smith teaches marking or printing a template on an inner surface of the wind turbine blade to allow alignment for shear web installation (paragraph [0058]). The printed material is an other material forming a datum feature of a contrasting color. The use of Smith’s method of printing a template would provide a predictable result of aligning the shear web to the desired position. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Ogde’s first datum feature to incorporate Smith’s marking or printing a template on an inner surface of the wind turbine blade since it would provide a predictable result of aligning the shear web to the desired position.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odge, in view of Yarbough (U.S. Pre-Grant Publication No. 2012/0027612).

As per claim 4, Ogde discloses the wind turbine blade of claim 3. Ogde does not explicitly teach wherein the second datum feature comprises one or more marks or protruding features on a base of the web locating device. Yarbrough is an analogous prior art in that it deals with a wind turbine blade shear web connection assembly. Yarbough teaches wherein the second datum feature comprises one or more marks or protruding features on a base of the web locating device (male member 58 on transverse end 48 to be aligned with female recess 60; figures 4,5).
Yarbough utilizes the male and female connections for proper positioning of the shear web to the spar cap. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Ogde’s shear web and the spar cap to incorporate the male and female connection taught by Yarbough as it would provide a predictable result of providing proper positioning of the shear web to the spar cap.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odge, in view of Bech et al. (U.S. Pre-Grant Publication No. 2018/0216602), hereinafter “Bech”.

As per claim 11, Ogde disclose the method of claim 10. Ogde further teaches wherein the shear web system comprises a shear web (shear web 280; figure 17). Ogde does not explicitly teach wherein the shear web system comprises a shear web and the method comprises locating the shear web within the web locating device and attaching the shear web to the inner surface of the blade shell assembly.
Bech is an analogous prior art in that it deals with shear web connection to the blade shell. Bech teaches wherein the shear web system comprises a shear web and the method comprises locating the shear web within the web locating device and attaching the shear web to the inner surface of the blade shell assembly (shear web panel 50 received within spring feature 88 (web locating feature) for attachment to the blade shell; figures 4-6). Bech teaches the spring features (web locating device) has been found to be particularly effective and result in optimal compression of adhesive in the bond line between the web head and a blade shell during manufacture of a wind turbine (paragraph [0012]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Ogde’s shear web system to incorporate Bech’s spring features (web locating device locating the shear web within) because as Bech teaches, the spring features (web locating device) has been found to be particularly effective and result in optimal compression of adhesive in the bond line between the web head and a blade shell during manufacture of a wind turbine (paragraph [0012]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Monie et al. (U.S. Patent No. 11,041,478) teaches a system for aligning a shear web to the spar cap.
Sandercock et al. (U.S. Pre-Grant Publication No. 2015/0316023) teaches a system for aligning a shear web to the spar cap.
Roberts et al. (U.S. Patent No. 11,035,339) teaches a system for aligning a shear web to the spar cap.
Gau (U.S. Pre-Grant Publication No. 2011/0008175) teaches a system for aligning a shear web to the spar cap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745